Exhibit 10.59
Summary Description of the Company’s Annual Executive Incentive Compensation
Program
SunGard Data Systems Inc. has an annual executive incentive compensation (“EIC”)
program for its executive officers and other key management employees. The
principal purpose of this program is to link a significant portion of annual
cash compensation to financial results and other goals, so as to reward
successful performance.
Each participant’s EIC program contains certain financial and/or business goals
as targets. The financial measures used are one or both of the following:

  (i)   internal EBITA, which represents actual earnings before interest, taxes
and amortization, noncash stock compensation expense, management fees paid to
the private equity firms that acquired the Company and certain other unusual
items as approved by the Compensation Committee, and     (ii)   budgeted revenue
growth of the Company’s business segments.

These targets are established at the beginning of each year and take into
account the Company’s overall financial and business goals for the year. The
annual EIC bonus is designed to reward our executives for the achievement of
annual financial goals related to the business for which they have
responsibility. A minimum incentive may be earned at threshold EIC goals, which
are set generally at levels that reflect an improvement over prior year results,
and no payment is awarded if the threshold goal is not achieved. On-target EIC
goals are set generally at levels that reflect budgeted performance. Additional
amounts can be earned when actual performance exceeds on-target performance.
Additional mid-point goals between threshold and target with corresponding
incentive amounts are also established. The Company may revise or cancel an
executive’s EIC at any time as a result of a significant change in circumstances
or the occurrence of an unusual event that was not anticipated when the
performance plan was approved.

 